

 
 

PARTICIPANT AGREEMENT
NAME, TITLE
 
This Participant Agreement (the “Agreement”) is made as of the 30th day of May,
2008 (effective January 1, 2008), between Capital City Bank Group, Inc., a
Florida corporation (the “Company”), and NAME (“Participant”).  Capitalized
terms used and not otherwise defined herein shall have the meanings attributed
thereto in the Capital City Bank Group, Inc. 2005 Associate Incentive Plan (the
“Plan”).


WHEREAS, the Participant is a key officer or associate of the Company or one of
its subsidiaries who has been selected to receive an Award of Performance Share
Units under the Plan by the Compensation Committee of the Company’s Board of
Directors (the “Committee”).


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:


1.           Grant.


(a)           Performance Share Units.  Upon the execution of this Agreement,
the Committee hereby grants the Participant an Award of up to XXXX Performance
Share Units, subject to the terms and conditions of this Agreement, including
Exhibit A hereto, and the Plan.  Upon issuance, the Performance Share Units
shall be immediately converted to shares (the “Shares”) of Common Stock of the
Company.


(b)           Tax Supplement Bonus.  Upon conversion of the Performance Share
Units to Shares, the Participant will also receive a cash payment equal to 31%
of the market value of the Performance Share Units payable as of the taxable
income recognition date for the Shares (“Tax Supplement Bonus”).


2.           Performance Goals.  The Performance Share Units are hereby awarded
on the basis, and Shares shall be issued at the time of achievement, of the
Performance Goals for such Performance Share Units set forth on Exhibit A
(“Performance Goals”).  The Shares shall not be issued, and Participant shall
lose all rights to same, if (i) the Performance Goals set forth on Exhibit A and
applicable to those issuances are not met, or (ii) prior to the issuance date,
Participant ceases to be employed by the Company or any subsidiary for any
reason, including death, disability or voluntary or involuntary termination,
with or without cause, or is employed in a capacity of lesser responsibility
within the Company or Subsidiary from that now occupied by Participant.


3.           Representations and Warranties of the Participant.  The Participant
represents, warrants and covenants that:


(a)           Knowledge and Experience.  The Participant has such knowledge and
experience in financial and business matters that he or she, together with his
or her professional advisor, if any, is capable of evaluating the merits and
risks of receipt of the Shares.  The Participant has had access to such
information concerning the Company, including its current financial statements,
as the Participant deems necessary to enable him or her to make an informed
decision concerning receipt of the Shares.


(b)           Withholding Taxes.  The Participant acknowledges and agrees that
the Company may withhold from the Participant’s cash compensation (whether paid
in the form of salary, bonus or other type of cash payment) an amount calculated
on the taxable income recognized by the Participant with respect to all
compensation paid hereunder, calculated at the maximum withholding rate
permitted for the Company under the Internal Revenue Code of 1986, as amended
(the “Code”).  The date of such taxable income recognition, and the Company’s
corresponding right to withhold from Participant’s cash compensation shall occur
on the first date the Participant has the right to receive the Shares, whether
or not the Participant exercises that right.


4.           No Change in Employment Status.  Nothing in the Agreement shall
alter, in any way, Participant’s employment status with the Company, nor shall
anything in this Agreement confer upon the Participant any right to continue in
the employ of the Company or any of its subsidiaries or interfere in any way
with the rights of the Company to change or terminate the employment of the
Participant.  Designation as a Participant pursuant to this Agreement will not
confer any right on the Participant to be designated as a Participant in the
future.  This paragraph shall not change the terms and conditions of any
employment agreement in effect between the Participant and the Company.


5.           Interpretation.  The Committee interpretation of this Agreement,
the Plan and all other decisions and determinations by the Committee shall be
final and binding upon the parties hereto.  The Committee may amend any
provision of this Agreement at any time; provided that, except with the consent
of the Participant, no amendment of this Agreement will impair the rights of the
Participant to the Shares.


6.           Company Rights.  This Agreement shall not in any way affect the
right of the Company to make changes of its capital structure or to merge or
consolidate or to dissolve, liquidate or sell all or any part of its business or
its assets.


7.           Plan.  The terms and provisions of the Plan are incorporated herein
by reference, and Participant agrees to be bound by all such terms and
provisions.  In the event of a conflict or inconsistency between any terms and
conditions of this Agreement and the Plan, the Plan shall govern and control.


8.           Miscellaneous.  This Agreement and the Plan represent the entire
understanding and agreement between the parties with respect to the subject
matter of this Agreement, and supersedes all other negotiations, understandings
and representations (if any) made by and between the parties.  All of the terms
and provisions of this Agreement shall be binding upon, inure to the benefit of,
and be enforceable by the parties and their respective heirs, legal
representatives, successors and permitted assigns, whether so expressed or
not.  No party shall assign its rights or obligations under this Agreement
without the prior written consent of each other party to this Agreement.
 
 

--------------------------------------------------------------------------------


 
 
The headings contained in this Agreement are for convenience of reference only,
and shall not limit or otherwise affect in any way the meaning or interpretation
of this Agreement.  If any part of this Agreement or any other agreement entered
into pursuant to this Agreement is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder of this Agreement shall not be invalidated thereby and shall be given
full force and effect so far as possible.  All covenants, agreements,
representations and warranties made in this Agreement or otherwise made in
writing by any party pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.
 
The parties acknowledge that a substantial portion of the negotiations and
anticipated performance of this Agreement occurred or shall occur in Leon
County, Florida.  Any civil action or legal proceeding arising out of or
relating to this Agreement shall be brought in the courts of record of the State
of Florida in Leon County or the United States District Court, Northern District
of Florida.  Each party consents to the jurisdiction of this court in any civil
action or legal proceeding and waives any objection to the laying of venue of
any civil action or legal proceeding in court.  Service of any court paper may
be effected on a party by mail, as provided in this Agreement, or in any other
manner as may be provided under applicable laws, rules of procedure or local
rules.
 
This Agreement and all transactions contemplated by this Agreement shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Florida without regard to principles of conflicts of laws.   If any
legal action or other proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default, or
misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys' fees, sales and use taxes, court costs, and all other
expenses even if not taxable as court costs.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first written above.

 
Witnesses:
CAPITAL CITY BANK GROUP, INC.
                                                                            
By:                                                             
 
William G. Smith, Jr.
 
Chairman and CEO
                                                                             
                                                                   
                                                                      
NAME
 
TITLE
                                                                        

 
 
 
 

 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




2008 PERFORMANCE GOALS




The purpose of Exhibit A is to set forth the Performance Goals and to advise the
Participant as to the potential number of Performance Share Units which may be
earned under the Plan if the Performance Goals are achieved.


Performance Share Units


Performance Share Units may be earned for achieving designated Performance Goals
set forth below.  The Participant is eligible to receive up to XXXX Performance
Share Units if the established Performance Goals are achieved.


Shares convertible from Performance Share Units will be issued in the calendar
quarter following the calendar year in which the Performance Share Units were
earned.  The value of the Shares issued is treated as compensation and creates
an additional tax liability for the Participant as of the first date the
Participant has the right to receive the Shares, whether or not the Participant
exercises that right.


Due to the complexities of the tax laws and circumstances which may affect
individual participants, the Participant is encouraged to consult with the
Participant’s tax advisor concerning any possible tax consequences of this
transaction.


